


DIRECTOR COMPENSATION POLICY
(effective as of July 1, 2012)


Members of the board of directors (the “Board”) of BioMed Realty Trust, Inc.
(the “Company”) who are not employees of the Company or any of its subsidiaries
(each a “Non-Employee Director”) shall be eligible to receive cash and equity
compensation as set forth in this Director Compensation Policy. The cash
compensation and restricted stock grants described in this Director Compensation
Policy shall be paid or be made, as applicable, automatically and without
further action of the Board or its Compensation Committee, to each Non-Employee
Director who may be eligible to receive such cash compensation or restricted
stock unless such Non-Employee Director declines the receipt of such cash
compensation or restricted stock by notice to the Company. This Director
Compensation Policy shall remain in effect until it is revised or rescinded by
further action of the Board or its Compensation Committee.
1.    Cash Compensation and Reimbursement of Expenses.
(a)    Annual Fee. Each Non-Employee Director shall be eligible to receive an
annual fee of $45,000 for service on the Board, the Non-Employee Director who
regularly chairs the Audit Committee of the Board shall be eligible to receive
an additional annual fee of $20,000, and each Non-Employee Director who
regularly chairs any other committee of the Board shall be eligible to receive
an additional annual fee of $15,000 for each committee chaired. The fees shall
be payable in equal quarterly installments in arrears on or about January 15,
April 15, July 15 and October 15 of each year.
(b)    Meeting Stipends.
(1)     Board of Directors. Each Non-Employee Director shall be eligible for an
additional stipend of $1,500 for each Board meeting attended in person and by
telephone.
(2)     Committees. Each Non-Employee Director who serves on a committee of the
Board shall be eligible for an additional stipend of $1,500 for each committee
meeting attended in person and by telephone (whether or not the committee
meeting is on a day that includes a Board meeting).
(c)    Reimbursement of Expenses. Non-Employee Directors shall be eligible for
reimbursement for reasonable expenses incurred to attend Board and committee
meetings.
2.    Equity Compensation. Non-Employee Directors shall be eligible to receive
grants of restricted stock as set forth in the Company’s 2004 Incentive Award
Plan (the “2004 Plan”), which grants shall be subject to the terms and
provisions of the 2004 Plan and the execution and delivery of restricted stock
agreements (including all exhibits thereto), in substantially the form
previously approved by the Board, setting forth the vesting schedule applicable
to such restricted stock and such other terms as may be required by the 2004
Plan.




